               Case 4:20-mc-00005-JM Document 5 Filed 06/09/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENTRAL DIVISION

CHAD DAVID LONG                                                                 PETITIONER

                                           4:20MC00005 JM



                                                ORDER

         Petitioner Chad David Long has filed an Affidavit and Notice of Entry of Foreign

Judgment. The Affidavit is not a Complaint and is not a proper filing in this Court. Further, the

document is nonsensical. Because Mr. Long’s filing is nonsensical and states no cause of action

for which relief may be granted, this case is DISMISSED. A district court has the authority to

dismiss a case sua sponte for failure to state a claim.1

         The Clerk is directed to close this case. In addition, the Clerk is directed to refuse to

accept any further pleadings from this Plaintiff without first seeking review and approval by the

Court.

         IT IS SO ORDERED this 9th day of June, 2021.



                                                       _______________________________
                                                       UNITED STATES DISTRICT JUDGE




         1
             See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991).
